PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/130,995
Filing Date: 13 Sep 2018
Appellant(s): adidas AG



__________________
Trevor M. O’Neill
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 8, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 8, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 13-17, and 19 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260) in view of Huffa (US 2012/0234052), and in further view of Schwirian (US 2011/0107622). 
Claims 20, 22, and 24-28 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260) in view of Huffa (US 2012/0234052)
	Claim 23 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260) and Huffa (US 2012/0234052) in view of Cournoyer (US 4,891,958).
Claims 20 and 29 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0246973) in view of Huffa (US 2012/0234052).
Claim 21 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0246973) and Huffa (US 2012/0234052), in view of Schwirian (US 2011/0107622).
Claim 30 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260) and Huffa (US 2012/0234052), in view of Delgorgue (US 2002/0078599).
Claim 30 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0246973) and Huffa (US 2012/0234052), in view of Delgorgue (US 2002/0078599).

(2) Response to Argument
1.	Appellant asserts, with regard to the Specification objection and 35 U.S.C. 112a rejection of Claim 13, the relevant claim element has antecedent basis in, for example, paragraph 111 of the specification, which explains that the polymer material "does not connect to the polyamide material of the monofilaments, since the monofilament has a smooth and round surface, but essentially penetrates the underlying layer of yarn”. Appellant also argues that the Office’s argument seems to be an enablement argument. Further asserting that the claims are definite because the Office had no issue construing the language or applying it to the prior art.
Examiner respectfully disagrees. After a full review of Appellant’s disclosure, including para.111, it does not appear that there is support for the polymer material being both applied in a liquid state to the second textile layer which is made of a synthetic monofilament yarn and also penetrating through the second textile layer, not sticking to the yarns of that layer, in order to fuse with a yarn of the first textile layer. Additionally, it is unclear how a liquid polymer being applied to a layer would not connect to that layer in some manner. Appellant’s brief description that this feature is accomplished by use of a round, polyamide yarn does not provide enough detail to support such a claim limitation, as some types of polymer coatings would have different chemical bond reactions to a polyamide yarn that would bind it to the yarn. Appellant has not detailed what type of polymer coating would be capable or compatible with not connecting to a polyamide yarn. Therefore, Appellant’s disclosure fails to provide proper antecedent basis for the claimed subject matter. Additionally, Appellant’s theory that the Office’s argument is an enablement argument is incorrect, if the argument was an enablement rejection then it would have been properly identified as such. Finally, the claim are indeed indefinite as it is wholly unclear, and unsupported by Appellant’s disclosure, how a liquid polymer would be applied to a layer but not be connected to that layer in some manner. For all of these reasons, Appellant’s arguments are not found persuasive and the rejection should be upheld by the Board.

2.	Appellant asserts it would not have been obvious to combine Dua and Huffa. Stating there is no basis for the Office's assertion that Huffa’s monofilament yarn would impart the desired variety of physical properties, as Huffa never discusses the effect that choosing a monofilament versus a multifilament yarn construction has on the resulting yarn properties, nor does Huffa indicate that properties from a monofilament yarn would be the same as properties from a multifilament yarn. And the Office has failed to provide any reason that would have led a person of ordinary skill in the art to use monofilament yarn in place of Dua's yarn 114. Further, Appellant asserts the Office's intended use/design choice rationale is also flawed. For example, Dua and Huffa do not show that monofilament was known in the art to be suitable for Dua's intended purpose of its yarn 114. Thus, the Office has not shown that the proposed substitution merely involves selecting a known material based on its suitability for its intended use. Indeed, both of the Office's obviousness rationales appear to be driven by impermissible hindsight because the Office does not provide any reason why one of ordinary skill in the art would have used Huffa's monofilament in the way claimed.
Examiner respectfully disagrees. The teachings of Huffa are clear that a selection of yarn content and yarn type in the knitted shoe art is done in order to provide the desired physical properties for the shoe upper (para.47 & 51). Additionally, Huffa does not need to specifically show the effects of monofilament versus multifilament as its teaching shows that it is obvious practice for one of ordinary skill in the art to select the yarn content and yarn type needed to deliver the desired properties to the shoe upper. It is evident by Huffa’s teachings that a synthetic filament formed as a monofilament yarn or a multifilament yarn shows that a synthetic filament yarn created as a monofilament or a multifilament is well known in the art and is readily acknowledged by those with ordinary skill in the art as an obvious option when selecting a yarn for knitting a shoe upper. Appellant’s argument that the Office did not provide reasoning for the combination is not found persuasive as the Office clearly detailed several reason on Pages 7-8 and 10-11 of the Office Action filed 12/28/2020. Appellant asserts the Office's intended use/design choice rationale is also flawed, because the Office has not shown that the proposed substitution merely involves selecting a known material based on its suitability for its intended use. Again, the teachings of Huffa plainly lay out the known variety of yarns, and that such a modification merely involves selecting a known material based on its suitability for its intended use (para.47 & 51). Therefore, the Office showed the modification merely involves selecting a known material based on its suitability for its intended use. In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is evident from both Dua and Huffa that using a variety of yarns, both monofilament and multifilament, for forming a knitted shoe upper is well known in the art and any selections of such yarns would have been obvious to one having ordinary skill in the art before the invention was made. For these reasons, the obviousness rejection was not based on knowledge gleaned only from the Appellant's disclosure, but was made solely based on knowledge which was within the level of ordinary skill at the time the claimed invention was made. Lastly, Appellant has provided no criticality for the use of a synthetic monofilament over that of any other synthetic filament yarn type. Appellant’s arguments are not found persuasive. For all of these reasons, Appellant’s arguments are not found persuasive and the rejection should be upheld by the Board.

3.	Appellant asserts it would not have been obvious to combine Dua and Schwirian. Arguing that Dua applies a solid material to knitted fabric and then melts the solid material to allow for bonding, and one of ordinary skill in the art would not have turned to the dipping process disclosed in Schwirian in place of Dua’s bonding method. Using a dipping process to add liquid polymer material to Dua is not logical because it does nothing to improve Dua’s bonding method. Second, a person of ordinary skill in the art would not have thought to combine Schwirian with Dua because Schwirian discloses the dipping as part of a process of molding a solid composite structure (i.e., a shoe sole). It would not have been obvious to use techniques used during molding of solid structures when applying a reinforcing polymer material to a knit structure because of the substantially different applications. Further, arguing that Schwirian’s polymer resin material is specifically designed to bond with all the fiber composite layers and it is not clear how the resin in the Examiner’s combination of Dua and Schwirian would “not connect to the synthetic monofilament yarn”. Finally, modifying Dua’s bonded component 120/304 to only selectively bond to specific yarns of Dua’s upper contradicts Dua’s teachings regarding how bonded component 120/304 functions. Thus, modifying Dua’s component 120/304 as proposed by the Examiner would contradict or interfere with structure and assembly of Dua’s shoe upper.
	Examiner respectfully disagrees. Appellant’s argument that using a dipping process to add liquid polymer material to Dua is not logical because it does nothing to improve Dua’s bonding method is not found persuasive. The rejection did not suggest enhancing Dua’s bonding method, but substituting the polymer bonding of 304 of Dua with a dipping process that is well known in the footwear art to bond a polymer material to a textile, in order to yield the predictable result of permanently securing the polymer to the textile and providing a durable and supportive polymer heel counter. Additionally, Appellant’s argument that a person of ordinary skill in the art would not think to use manufacturing techniques used during shoe sole molding when knitting a shoe upper is not found persuasive. The method of application of a layer of polymer to an exterior surface of a textile as taught by Schwirian could be utilized in other areas of a shoe, such as an upper to provide durable heel regions as discussed in Dua. Further, Appellant claims that the polymer is applied by dipping, Claim 14, lending full proof to the fact that one of ordinary skill in the art would in fact look to the teaching of dipping by Schwirian as a method for applying a liquid polymer. Appellant’s argument that Schwirian’s polymer resin material is specifically designed to bond with all the fiber composite layers and it is not clear how the resin in the Exmainer’s combination of Dua and Schwirian would “not connect to the synthetic monofilament yarn” is entirely moot as it does not address the rejection as laid out. The Final Rejection filed 01/31/2022 clearly states on Page 7 that such structure is taught by Dua and the combination of Dua and Huffa, not the combination of Dua and Schwirian; see Page 7 of the outstanding Office Action. Schwirian was merely used to teach the known method of applying polymer in a liquid form by dipping. Appellant further asserts that modifying Dua’s bonded component 120/304 to only selectively bond to specific yarns of Dua’s upper contradicts Dua’s teachings regarding how bonded component 120/304 functions. This is not found persuasive as Dua clearly discloses that the component 120/304 can be bonded to the exterior or interior surface of the upper (para.51). For all of these reasons, Appellant’s arguments are not found persuasive and the rejection should be upheld by the Board.

4.	Appellant asserts, with regard to the rejection of Claim 20 over Dua ‘973 and Huffa, that the Examiner alleges that modifying Dua ’973 in view of Huffa to include the alleged synthetic monofilament would “impart comfort” and “increase the durability” of the resulting shoe upper. The Examiner makes this allegation in a single sentence without any further explanation as to why incorporating Huffa’s knit structure (including the alleged synthetic monofilament) would improve either comfort or durability of Dua ’973’s shoe upper. While Huffa does discuss comfort and durability improvements related to various aspects of its knit structure (see, e.g., Huffa, 50, 64), the Examiner does not explain how Huffa’s knit structure actually presents an improvement over Dua ’973’s shoe upper. Thus, there is no evidence that supports, or even suggests, that the Examiner’s improved comfort and durability rationale is technically achievable by the proposed combination. This problem is aggravated by the Examiner’s failure to provide any explanation regarding these rationales. Indeed, Huffa does not disclose that the synthetic monofilament is what actually provides the alleged improvement in comfort or durability.
	Examiner disagrees and notes that Appellant, again, has ignored the clearly stated combination and motivation to combine, as seen on Page 16 of the Final Rejection filed 01/31/2022. As acknowledged by Appellant, Huffa teaches comfort and durability improvements which would clearly be imparted to Dua when the references are combined. Sufficient, detailed rationale was provided by Examiner in the rejection. Appellant’s arguments are not found persuasive and the rejection should be upheld by the Board.

5.	Appellant asserts none of Dua’s embodiments disclose an upper with two separate knitted textile layers, one of which (i.e., the second textile layer) comprises monofilament, where the knitted layers are knit together by enmeshing weft-knitted stitches of the monofilament yarn from the second knitted textile layer with weft-knitted stitches of the first textile layer. At best, Dua’s Figures show a separate yarn (with a zig-zag pattern) that is used to stitch together two different layers—but this yarn is not from a second knitted textile layer, and it does not show a weft-knitted stitch as claimed. For example, in Figure 4C, there is no yarn 114 (now the monofilament per the Office’s modification) that is both (1) part of a knitted layer and (2) weft knitted to a separate knitted layer (i.e., the first textile layer) “by enmeshing weft-knitted stitches of the synthetic monofilament yarn with weft-knitted stitches of the first textile layer.” Appellant argues that Dua does not discuss whether the same strand of yarn 114 is resent in both layers and links the layer together, and it is not clear if this is the case based on Fig.4C in Dua. Further arguing that the claim language is clear that there are separate layers, and there is no reasonable interpretation that would suggest these are the same element, especially in view of the requirement that yarns of the second layer enmesh with yarns of the first layer. Appellant also argues that Huffa does not teach a knit upper with two textile layers, but one layer with two yarns.
	Examiner respectfully disagrees and notes that Dua clearly shows in Fig.4C two separate knitted textile layers, a first textile layer (111) and a second textile layer (112) which are knit together by enmeshing weft-knitted stitches of the monofilament yarn (modified 114) from the second knitted textile layer with weft-knitted stitches of the first textile layer (See the rejection above). Yarn 114 of Dua is clearly in layers 111 & 112 and extends from and between the layers of material. Also, the knitted layers (111 & 112) are knit together by enmeshing (via modified 114) the weft-knitted stitches of the monofilament yarn from the second knitted textile layer with the weft-knitted stitches of the first textile layer, one of ordinary skill in the art would know that this is the inherent structure of a double knit material. Additionally, it is noted that Appellant does not claim two distinct and separated layers, as it appears Appellant is intending to argue; if Appellant did claim such limitations, they do not appear to be supported by Appellant’s disclosure. Further, Appellant disregards the basic structure of commonly known double knit fabric. It is noted that one of ordinary skill in the art would readily acknowledge that Appellant’s own Specification and Drawings are disclosing a double knit fabric, however, Appellant’s written disclosure is notably broad and does not specifically name the type of knit fabric being made in their own invention. A double knit fabric reads on Appellant’s claimed and disclosed invention. Appellant asserts that Huffa does not teach a knit upper with two textile layers. Inasmuch as has been claimed by Appellant in Claim 20, Huffa teaches a first textile layer (138) and a second textile layer (139), which are knit together by enmeshing the stitches of the two textile layers of yarn together (as seen in Fig.8B; para.152). Claim 20 is broad and does not define the textile layers beyond being made of yarn, and plated yarns do in fact form a face layer and a back layer which are knit together. For all of these reasons, Appellant’s arguments are not found persuasive and the rejection should be upheld by the Board.

6.	Appellant asserts Cournoyer does discuss any kind of yarn disposed across apertures. Also, that Cournoyer’s figures are just schematics and do not show how the apertures are defined in the actual resulting fabric. The Examiner’s interpretation of the apertures is incorrect and extends the aperture’s borders too far. In Cournoyer, the apertures are made by a technique called tuck stitching, which displaces certain yarn strands from one course to another to form the aperture. (Cournoyer, 4:50—-63, 5:4-27, FIG. 4) Regarding Figure 4, Cournoyer describes the aperture as “made of only two consecutive tuck stitches,” namely, the tuck stitches formed from the yarns that would have been located in courses 7 and 8. (/d., 4:66-67.) The horizontal yarn in course 6 is not affected by the tuck stitching procedure. Thus, a person of ordinary skill in the art would not have considered the yarn at course 6 or the area below it to be part of the aperture. The vertically oriented yarn that originates from course 5 would form the lateral boundaries of the aperture in Cournoyer’s fabric because the knitting structure would pull the wales towards each other. (Cournoyer, 4:62—63.) The gaps illustrated schematically on the outer sides of this yarn would not be part of an aperture in the fabric. A person of ordinary skill in the art would have understood that the aperture only extends to the area highlighted in red above. And no yarn is disposed across the aperture, much less a synthetic monofilament.
Examiner respectfully disagrees and notes that Appellant appears to not understand the disclosure of Cournoyer, which clearly discloses that the hole is formed in the face layer of the knit material to reveal back layer behind it; as seen in Fig.4 at B- E one can clearly see that the stitch in the face layer creates an aperture that reveals the back layer yarn behind (See annotated Figure included below for illustration of where the aperture is located in the face layer, with the yarn of the back layer clearly spanning the aperture). Appellant’s argument that Cournoyer’s figures are just schematics and do not show how the apertures are defined in the actual resulting fabric, is not found persuasive as Cournoyer very specifically discusses the apertures in the face layer in Col.5, lines 29-49, and such description is consistent with Cournoyer’s Figures. Additionally, the lateral boundaries in the annotated Figure of Cournoyer are consistent with Cournoyer’s specification and Figure, showing the aperture created by the tuck stitch. It is well known in the knitting art that a tuck stitch creating an aperture in the face layer of a double knit would not close in on itself from the sides, particularly when the entire purpose of the tuck stitch is to form an aperture in the face layer that remains open for air flow; this is also established in Cournoyer’s disclosure in Col.5, lines 29-49. Further, the rejection did not consider the yarn at course 6 or the area below to be part of the aperture. Therefore, Appellant’s argument is not found persuasive as it does not align with the teachings of Cournoyer, which are readily understood by one of ordinary skill in the art. For all of these reasons, Appellant’s arguments are not found persuasive and the rejection should be upheld by the Board.

    PNG
    media_image2.png
    530
    325
    media_image2.png
    Greyscale


7.	Appellant asserts Cournoyer’s teachings would not have led to monofilament disposed across the apertures as there is no disclosure in Cournoyer of forming a hole in one layer to reveal the layer behind that layer. Further arguing, the other alleged yarns that are revealed by Cournoyer’s aperture under the Office’s interpretation are actually part of the same knit layer in which the aperture is formed; citing Appellant’s own annotated Figure which alleges relevant yarns that are from the weft-knitted yarn layer which is not the monofilament layer as claimed. Appellant also alleges the yarns transition back and forth between both layer as defined by Examiner, and the gray area Examiner identifies as the aperture in Cournoyer’s Figure 4 would not include only yarns from a monofilament layer. Under the Examiner’s definition of the aperture, there are, in fact, yarns from different layer disposed across the Examiner’s aperture.
	Examiner respectfully disagrees and notes that it is clear from Appellant's assertions that they do not have a grasp on the structure of a double knit fabric. Appellant's argument that the aperture as defined by Examiner includes the yarns highlighted in Appellant’s annotated Figure on Page 17 of the Appeal Brief is absolutely false, and misleading. The aperture defined by the Office Action did not include such yarns as part of the aperture, further, Cournoyer clearly states in the Abstract that the fabric being disclosed is a double knit fabric. Double knit fabric is well understood in the knitting art to be a two layer knit material and, when a tuck stitch is made in the way Cournoyer discloses in Col.4, lines 50-60 & Col.5, lines 29-49, it creates an aperture through one layer of the two layer knit material. While Appellant attempts to show that the yarn of Cournoyer transitions back and forth between both layers, this is not persuasive as Cournoyer is only showing the use of one yarn being used for the entire material. One of ordinary skill in the art, with a grasp of the structure of a double knit material, would recognize that when Cournoyer is in combination with modified Dua, the yarns of the two layers of the double knit are different, and disclose the structure claimed. Appellant disregards the basic structure of commonly known double knit fabric. It is further noted that one of ordinary skill in the art would readily acknowledge that Appellant's own Specification and Drawings are disclosing a double knit fabric, however, Appellant’s written disclosure is notably broad and not specifically naming the type of knit fabric being made in their own invention. A double knit fabric reads on Appellant’s claimed and disclosed invention. For all of these reasons, Appellant’s arguments are not found persuasive and the rejection should be upheld by the Board.

8.	Appellant asserts Dua and Huffa do not disclose or render obvious the relative melting temperatures of the monofilament, yarn, and fuse yarn as recited in claim 25. The Office stated that modifying the shoe upper of Dua to meet this element was obvious "in order to provide the desired knit material configuration for a durable shoe upper." However, the Examiner has failed to explain how the proposed combination of Dua and Huffa possess three separate yarns. The Examiner’s identifies yarn 113 as the first textile layer yarn, and yarn 114 as the fuse yarn. But the Examiner modified yarn 114 to be the claimed synthetic monofilament yarn when addressing independent claim 20, which claim 25 depends from. Thus, the Examiner appears to be using a single element (yarn 114) to disclose two separate yarns: the synthetic monofilament and the fuse yarn. This is improper because claim 25 clearly recites these yarns as separate elements, having separate melting points. To the extent that the Examiner argues that there are separate yarns 114 in Dua, and that the modification to substitute synthetic monofilament is applied to one example of yarn 114 while another example of yarn 114 is left unchanged, there does not appear to be any motivation to only modify one example of yarn 114 while leaving another example unmodified. This reasoning is flawed for at least two reasons. First, this reasoning, which is unsupported by any evidence, does not properly link the relevant material properties (i.e., the three melting points) to the alleged benefit (i.e., "to provide the desired knit material configuration for a durable shoe upper") and is therefore technically unsound. Specifically, there is no discussion of how the different melting points relate to creating a more durable shoe upper, much less how setting one of the melting points lower than the other two melting points creates a more durable shoe upper. Second, this argument appears to be another example of impermissible hindsight reasoning. Further arguing that the Office's intended use/design choice rationale here is flawed. There is no evidence to show that modifying the melting points of fuse yarns versus those of monofilament and knitted yarn was even considered when selecting materials for a shoe upper. Indeed, there is no evidence that would suggest this type of relative temperature selection was a factor in selecting suitable materials. 
Examiner respectfully disagrees. Appellant’s assertion that Examiner has failed to explain how the proposed combination of Dua and Huffa possess three separate yarns is not accurate. The Office Action clearly explains that yarn 113 is the first textile layer yarn, yarn 114 of 111 is the fuse yarn, and (modified) yarn 114 of 112 is the synthetic monofilament; which does not utilize a single yarn to teach two yarns as the combination of Dua and Huffa changes the yarn type of only 114 in layer 112. Appellant’s argument that if one were to substitute a synthetic monofilament for one example of yarn 114 while another example of yarn 114 is left unchanged, there does not appear to be any motivation to only modify one example of yarn 114 while leaving another example unmodified is not found persuasive, as selecting different yarns for use in the same material is clearly illustrated by both Dua and Huffa. First, Dua does disclose the yarn 113 has a higher melting temperature than that of the fuse yarn. Dua was only modified to teach the synthetic monofilament (modified 114 of Dua) having a higher melting temperature than that of the fuse yarn. Dua discloses that the fuse yarn of 114 of 111, may be formed from various types of thermoplastic polymer materials (e.g. polyurethane, polyester, nylon), and that thermoplastic polymer materials may have different melting temperatures depending on the desired configuration of the knit material (para.23). Since Dua teaches various types of thermoplastic polymer materials and that thermoplastic polymer materials may have different melting temperatures depending on the desired configuration of the knit material, Dua clearly sets out that it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the synthetic monofilament and fuse yarn of (modified) Dua to be different thermoplastic materials having different melting temperatures, such that the synthetic monofilament has a higher melting temperature than that of the melted fuse yarn. Second, in response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is evident from Dua that using a thermoplastic polymer material with a different melting temperature is known, and would have been obvious to one having ordinary skill in the art before the invention was made. For these reasons, the obviousness rejection was not based on knowledge gleaned only from the Appellant's disclosure, but was made solely based on knowledge which was within the level of ordinary skill at the time the claimed invention was made. Appellant’s argument that the Office's intended use/design choice rationale here is flawed, as there is no evidence to show that modifying the melting points of the fuse yarn versus those of the monofilament and knitted yarn was even considered when selecting materials for a shoe upper is not found persuasive. Again, the teachings of Dua plainly lays out that it is known in the art to have various types of thermoplastic polymer materials and that thermoplastic polymer materials may have different melting temperatures depending on the desired configuration of the knit material (para.23). Therefore, the Office showed the modification merely involves selecting a known material based on its suitability for its intended use. For all these reasons, Appellant’s arguments are not found persuasive.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MEGAN E LYNCH/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732    
                                                                                                                                                                                                    /ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.